t c no united_states tax_court international multifoods corporation and affiliated companies petitioner v commissioner of internal revenue respondent docket no filed date on date p a domestic_corporation entered into an agreement with borden to sell p's stock in paty a limitada organized under the laws of the federal republic of brazil p realized a loss upon the sale of the paty stock which p reported as a u s source loss for purposes of its foreign_tax_credit computation under sec_904 i r c r determined that the loss was foreign source held p's loss is sourced in the united_states sec_865 i r c which provides that income from the sale of noninventory personal_property is generally sourced at the residence of the seller is also generally applicable in sourcing losses realized on the sale of such property david r brennan john k steffen susan b grupe and nathan p zietlow for petitioner jack forsberg for respondent ruwe judge on date respondent determined deficiencies in petitioner's federal income taxes as follows taxable_year ended deficiency date dollar_figure date big_number petitioner paid these deficiencies following receipt of its notice_of_deficiency and on date filed a petition with this court claiming an overpayment of income_tax for each year in 108_tc_25 we disposed of several issues in this case in an order accompanying the release of our opinion we granted respondent's motion to sever and hold the sole remaining issue in abeyance this remaining issue requires us to decide whether the loss realized by petitioner on its sale of the stock of paty s a -produtos alimenticios ltda on date is to be sourced in the united_states for purposes of computing 1hereinafter we shall refer to paty s a -produtos alimenticios ltda as paty and to the issue in question as the paty stock loss issue petitioner's foreign_tax_credit_limitation under sec_904 we severed this issue because the department of the treasury treasury issued proposed_regulations on date involving the allocation of losses realized on the disposition of stock the stock loss regulations the summary to the proposed_regulations stated that the regulations are necessary to modify existing guidance with respect to stock losses fed reg date pursuant to the proposed_regulations losses realized on the disposition of stock of a corporation in which the taxpayer owns a 10-percent or greater interest generally would be sourced in the residence of the seller sec_1_865-2 proposed income_tax regs fed reg date with respect to losses realized on the disposition of all other personal_property the proposed_regulations provide that sec_1_861-8 income_tax regs or other administrative pronouncements will continue to apply sec_1_865-1 proposed income_tax regs fed reg date if the proposed_regulations are finalized in their current form petitioner would be permitted to elect retroactively to source its paty stock loss in the united_states see sec_1_865-2 e i proposed income_tax regs fed reg date 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure in his motion to sever issue filed on date respondent stated at this time respondent is hopeful that the proposed_regulations will be finalized during the beginning of the calendar_year on date respondent filed a status report which indicated that the stock loss regulations had not yet been finalized on date we ordered respondent to file on or before date an additional status report with respect to the finalization of these regulations on date petitioner filed a motion for court to decide paty loss issue in its motion petitioner stated that on the basis of respondent's date status report it does not appear that there is any specific date by which the proposed_regulations are targeted to be issued as a treasury_decision petitioner also argued that despite respondent's acknowledgment that the adoption of the proposed_regulations in their current form would decide the paty stock loss issue in petitioner's favor respondent continues to decline confessing error the only purpose for not doing so is to preserve the ability to contest the petitioner's treatment of the loss petitioner maintained that the prejudice is compounded by the fact that the petitioner has not only paid the full amount of the determined deficiencies and interest thereon in the present case it has overpaid the deficiencies and interest based upon the settlement of other issues on date respondent filed a notice of objection to petitioner's motion for court to decide paty loss issue in which respondent contended that it is in the interest of judicial economy for the court to continue to hold the paty stock loss issue in abeyance pending a further status report by the respondent regarding the finalization of the stock loss regulations in a status report filed date respondent informed the court that the proposed_regulations were still not finalized we agree with petitioner that the time has come to decide this issue in granting respondent's motion to sever we relied in large part upon respondent's statement that he was hopeful that the proposed_regulations would be finalized by the beginning of it is now over years since the enactment of sec_865 directing the secretary to promulgate regulations regarding this issue however as of the date_of_issuance of this opinion the regulations still remain in proposed form petitioner has already paid the deficiencies determined in the notice_of_deficiency and is entitled to a decision on the merits findings_of_fact some of the facts have been stipulated and are so found at the time its petition was filed petitioner maintained its principal_place_of_business in minneapolis minnesota damca international corp damca was a wholly owned subsidiary of petitioner and joined in the filing of petitioner's consolidated federal_income_tax return for the taxable_year ended date petitioner and damca owned percent of the outstanding_stock of multifoods alimentos ltda mal on date mal acquired percent of the outstanding_stock of paty mal and paty were brazilian limitadas organized under the laws of the federal republic of brazil paty was a regional pasta manufacturer which marketed its products in the greater rio de janeiro area petitioner acquired an indirect interest in paty because it believed paty would be a profitable investment through that investment petitioner sought to expand its presence in latin america and provide its stock with more appeal to the stockholding community by date petitioner and mal had acquired the remaining percent of the stock outstanding in paty on date the paty stock which mal held was distributed to petitioner and damca upon mal's liquidation during its fiscal_year petitioner transferred all but one share of its paty stock to damca pursuant to a quota purchase agreement entered into on date petitioner and damca sold their stock in paty to borden inc and its panamanian subsidiary borden s a borden inc acquired one share of paty stock and borden s a acquired 3a share of stock in a brazilian limitada is called a quota the remaining big_number shares the closing of the transaction occurred at borden inc 's offices in new york new york on date petitioner sold paty because it proved to be an unprofitable investment principally due to price controls imposed by the brazilian government with the exception of the taxable_year ended date paty never generated net_income for any year subsequent to mal's acquisition of an interest in paty at the time of sale paty had a net deficit in earnings_of dollar_figure neither petitioner nor damca received any dividends from paty damca realized a loss of dollar_figure upon the sale of its paty stock of that amount petitioner reported only dollar_figure as a loss due to a dollar_figure error in calculating losses on its u s_corporation income_tax return form_1120 for the taxable_year ended date petitioner reported the loss as a u s source loss in computing its foreign_tax_credit_limitation respondent determined that the loss from the sale of the paty stock must be sourced outside the united_states opinion the sole issue for decision is whether the loss realized by petitioner on the sale of its paty stock is to be sourced in the united_states for purposes of determining petitioner's foreign_tax_credit_limitation under sec_904 enacted as part of the tax_reform_act_of_1986 publaw_99_ sec_1211 100_stat_2085 sec_865 provides that income from the sale of noninventory personal_property generally will be sourced at the residence of the seller in explaining the purpose behind the passage of sec_865 the house report stated source_rules for sales of personal_property should reflect the location of the economic activity generating the income at issue or the place of utilization of the assets generating that income in addition source_rules should operate clearly without the necessity for burdensome factual determinations limit erosion of the u s tax_base and in connection with the foreign_tax_credit_limitation generally not treat as foreign_income any income that foreign countries do not or should not tax although the title passage rule operates clearly it is manipulable it allows taxpayers to treat sales income as foreign_source_income simply by passing title to the property sold offshore even though the sales activities may have taken place in the united_states in such cases the foreign_tax_credit_limitation may be artificially inflated in addition foreign countries are unlikely to tax income on a title passage basis thus the title passage rule gives u s persons the ability to create foreign_source_income that is not subject_to any foreign tax and that may ultimately be sheltered from u s tax with unrelated excess foreign tax_credits in addition it gives foreign persons the ability to generate income that should be subject_to u s tax sec_1211 is generally effective for taxable years beginning after date see tax_reform_act_of_1986 publaw_99_514 100_stat_2085 because the residence of the seller generally is the location of much of the underlying activity that generates income derived from sales of personal_property the committee believes that sales income generally should be sourced there h rept pincite 1986_3_cb_1 sec_865 provides that the secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purpose of this section including regulations relating to the treatment of losses from sales of personal_property there is no dispute that the paty stock sold by petitioner constitutes personal_property under sec_865 5congress created several exceptions to the application of the general_rule in sec_865 for instance the general_rule of sec_865 is inapplicable to the sourcing of gain realized on the disposition of personal_property if depreciation_deductions have been allowed with respect to the property for u s tax purposes pursuant to a recapture rule any realized gain up to the amount of depreciation taken on the property generally receives the same source characterization as the depreciation_deductions sec_865 with respect to the sale of intangible_property sec_865 provides that the general_rule of sec_865 is applicable only if the gain is recognized on a payment that is not contingent on the productivity use or disposition of the intangible in addition gain realized on a domestic corporation's sale of stock in a foreign_corporation is sourced outside the united_states if the two corporations would be members of the same affiliated_group but for the exclusion of foreign_corporations from affiliated groups the foreign_corporation is actively engaged in a trade_or_business in a particular foreign_country for the 3-year period ending with the taxable_year of the foreign_corporation immediately preceding the year in which the stock disposition occurs at least percent of its gross_income was derived from the active_conduct_of_a_trade_or_business in such foreign_country and title to the stock passes to the purchaser within the foreign_country in which the business is located sec_865 i respondent does not argue that any of the exceptions to the general_rule of sec_865 are applicable in the instant case petitioner contends that sec_865 compels symmetrical treatment for gains and losses since it is a u s resident petitioner argues that its loss from the sale of the paty stock must be sourced in the united_states see sec_865 g a ii respondent on the other hand contends that sec_865 applies solely to the sourcing of income from the sale of personal_property the rules governing the allocation of losses respondent maintains remain those contained in regulations promulgated under sec_861 and sec_862 respondent argues that the tax_reform_act_of_1986 did not modify the preexisting regulatory rules respecting the allocation of losses from the sale of personal_property sec_861 provides rules for sourcing gross_income within the united_states and sec_862 provides similar rules for sourcing gross_income_from_sources_without_the_united_states sec_863 authorizes the secretary to prescribe regulations specifying the methods of allocation for expenses losses and deductions that are derived from domestic and foreign sources sec_1_861-8 income_tax regs provides that deductions are allocated to the class_of_gross_income to which they are definitely related sec_1_861-8 income_tax regs provides rules for the allocation of losses on the sale exchange or other_disposition of a capital_asset or property described in sec_1231 pursuant to its provisions such losses are considered definitely related and allocable to the class_of_gross_income to which the property ordinarily gives rise in the hands of the taxpayer respondent argues that petitioner's investment in paty would ordinarily give rise to foreign source dividend income and therefore petitioner's loss on the disposition of its paty stock constitutes a foreign source loss see black decker corp v commissioner tcmemo_1991_557 affd 986_f2d_60 4th cir respondent argues that the fact that petitioner never actually received any dividends from paty is irrelevant to the determination of the class_of_gross_income to which the paty stock loss is allocable since this determination is based on an objective consideration of the facts and circumstances see id respondent's reliance upon sec_861 and sec_862 to justify application of sec_1_861-8 income_tax regs is misplaced as these sections are inapplicable in the instant case the tax_reform_act_of_1986 amended these sections to eliminate their applicability to the sale of noninventory personal_property see tax_reform_act_of_1986 sec_1211 and c 100_stat_2536 the impact of these changes becomes evident when current sec_861 is read in the context of sec_861 which provides from the items of gross_income specified in subsection a as being income_from_sources_within_the_united_states there shall be deducted the expenses losses and other deductions properly apportioned or allocated thereto following its amendment in the tax_reform_act_of_1986 sec_861 no longer specifies gross_income that is derived from the sale of noninventory personal_property sec_862 and b provides a substantially identical provision with respect to income received from sources outside the united_states and related losses consequently the pre-1987 versions of sec_861 and sec_862 are no longer applicable to determine the source of gain_or_loss from the sale of noninventory personal_property respondent's reliance upon our decision in black decker corp v commissioner supra is similarly misplaced in black decker corp we determined that the taxpayer's worthless_stock loss from its investment in a foreign_subsidiary was to be allocated against foreign source dividend income and therefore constituted a foreign source loss for purposes of computing the taxpayer's foreign_tax_credit_limitation in affirming our decision the court_of_appeals for the fourth circuit noted that the relevant transaction was governed by the internal_revenue_code of see black decker corp v commissioner f 2d pincite n the court_of_appeals stated we will discuss and cite to that act the act although the internal_revenue_code_of_1986 now supersedes it id sec_865 which is applicable to the paty transaction provides that income realized from the sale of noninventory personal_property generally will be sourced at the residence of the seller sec_865 provides that the secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purpose of this section including regulations relating to the treatment of losses nevertheless respondent contends that nothing in sec_865 requires the treasury to promulgate any particular rule with respect to the allocation of losses on the disposition of personal_property we disagree through the enactment of sec_865 directing the secretary to promulgate regulations necessary to carry out the purpose of this section ie residence-based sourcing congress intended to change the rules regarding the allocation of losses realized on the sale of noninventory personal_property otherwise sec_865 would be unnecessary and indeed meaningless the regulations that respondent would have us apply were already in place prior to the tax_reform_act_of_1986 if congress intended those existing regulations to apply sec_865 is a nullity the purpose behind sec_865 is reflected in the general explanation of the tax_reform_act_of_1986 prepared by the joint_committee on taxation which provides as follows the act provides that regulations are to be prescribed by the secretary carrying out the purposes of the act's source rule provisions including the application of the provisions to losses from sales of personal_property it is anticipated that regulations will provide that losses from sales of personal_property generally will be allocated consistently with the source_of_income that gains would generate but that variations of this principle may be necessary staff of joint comm on taxation general explanation of the tax_reform_act_of_1986 pincite j comm print general explanation when congress directs that regulations be promulgated to carry out a statutory purpose the fact that regulations are not forthcoming cannot be a basis for thwarting the legislative objective it is well established that the absence of regulations is not an acceptable basis for refusing to apply the substantive provisions of a section of the internal_revenue_code see eg 106_tc_216 105_tc_71 88_tc_663 affd 842_f2d_180 7th cir 82_tc_819 in estate of neumann v commissioner supra pincite for instance we determined that regulations were not a prerequisite to applying the generation-skipping tax to certain transfers when the relevant statutory language sec_7701 provided 'the secretary shall prescribe such regulations as may be necessary or appropriate to prevent the avoidance of those provisions of this title' we concluded that congress had not given the secretary the power to determine sec_2663's application ie whether the general_rule of sec_2663 applied to cases such as the taxpayer's rather we explained that congress had simply authorized the secretary to provide rules on how the section should apply id in occidental petroleum corp v commissioner supra pincite we considered the effect on the alternative_minimum_tax of the absence of regulations under sec_58 we stated the failure to promulgate the required regulations can hardly render the new provisions of sec_58 inoperative we must therefore do the best we can with these new provisions certainly we cannot ignore them id we held that the absence of regulations did not preclude proper adjustments in respect of the tax_benefit_rule and we proceeded to determine those adjustments in that case we reasoned that congress had intended sec_58 to provide a basis for how as opposed to whether the alternative_minimum_tax should be applied in order to take into account the tax_benefit_rule see estate of neumann v commissioner supra pincite on brief respondent argues that our decision in occidental petroleum corp v commissioner supra is distinguishable for several reasons first respondent contends that sec_58 explicitly provided that a particular rule ie the tax_benefit_rule was to be adopted in the regulations whereas sec_865 merely provides that regulations are to be promulgated with respect to a particular subject matter but does not state or imply what rules are to be adopted with respect thereto sec_58 provided that the secretary shall prescribe regulations under which items of tax preference shall be properly adjusted where the tax treatment giving rise to such items will not result in the reduction of the taxpayer's tax under this subtitle for any taxable years second respondent maintains that the legislative intent underlying sec_58 was well documented in the committee reports accompanying the enactment of that section while no reference is made to sec_865 in the relevant committee reports finally respondent asserts that contrary to the instant case there were no controlling preexisting regulations in occidental petroleum corp respondent's arguments are unpersuasive first we conclude that congress did intend that regulations promulgated pursuant to sec_865 would embody a particular rule ie residence- based sourcing would generally be used for losses realized on the sale of noninventory personal_property second respondent's reliance on the absence of any mention of sec_865 in the committee reports is erroneous since congress articulated the overall purpose behind sec_865 in the legislative_history see supra pp in addition the general explanation confirms that it was expected that losses generally would be sourced similarly to gains although the general explanation does not technically rise to the level of legislative_history we have nonetheless stated that we are not unmindful of the fact that both the supreme court and this court have relied upon the general explanation in analyzing tax statutes and that the general explanation is entitled to great respect 89_tc_343 n in the instant case we must do the best we can in applying sec_865 and the policy underlying it to a situation involving a loss realized by a u s resident on the sale of noninventory personal_property certainly we are not free to ignore sec_865 simply because the secretary has delayed promulgating the appropriate regulations occidental petroleum corp v commissioner supra pincite in enacting sec_865 congress determined that the residence of the seller generally is the location of much of the underlying activity that generates income derived from sales of personal_property h rept supra pincite c b vol pincite sec_865 directs the secretary to promulgate regulations to carry out the purpose of sec_865 ie that gains and losses on the sale of noninventory personal_property generally are sourced at the residence of the seller the explanation of provisions accompanying the proposed_regulations states that sec_1_865-2 provides the general_rule that stock losses are allocated in the same manner as stock gains thus stock loss generally is allocated to the residence of the seller fed reg date emphasis added moreover the proposed_regulations if adopted in their current form would source petitioner's paty stock loss at the residence of the seller ie in the united_states see sec_1_865-2 e i proposed income_tax regs fed reg date respondent has not provided nor have we found any reason that would preclude application of the general_rule articulated in sec_865 to the facts in this case applying this general_rule of residence-based sourcing we hold that the loss realized by petitioner on the sale of its paty stock constitutes a u s source loss for purposes of computing petitioner's foreign_tax_credit_limitation pursuant to sec_904 decision will be entered under rule 7we emphasize the narrow scope of our decision herein our opinion does not hold that sec_865 requires that losses realized on the disposition of noninventory personal_property must always be sourced at the residence of the seller to the contrary we recognize and the general explanation accompanying the enactment of sec_865 confirms that exceptions to the general_rule of residence-based sourcing may be appropriate to prevent abuse see staff of joint comm on taxation general explanation of the tax_reform_act_of_1986 pincite j comm print
